


Exhibit 10.1

 

Mr. Marvin Hoffman

128 Ketch Mall

Marina del Rey, CA 90292

 

Re:

New Employment Agreement Commencing May 1, 2006

Dear Marv:

This letter agreement will define the terms and conditions of your employment
with NTS Technical Systems, a California corporation (hereinafter referred to as
the “Company”) commencing on May 1, 2006. This agreement is entered into with
reference to the following facts.

 

A.

You are currently employed as Chief Information Officer (“CIO”) pursuant to a
letter agreement with National Technical Systems, Inc. (“NTS Inc.) dated
September 24, 2001 (the “2001 Agreement”), which agreement superseded and
replaced all prior agreements between the parties. You also serve as
Vice-Chairman of the Board of Directors of NTS Inc., and as a member of the
Senior Management Committee and the Senior Marketing Committee of the Company.

 

B.

Pursuant to the terms of the 2001 Agreement, National Technical Systems, Inc.
exercised its option to purchase your National Technical Systems, Inc. shares on
March 28, 2006. The sale of said stock was consummated on March 28, 2006.

 

C.

Pursuant to this new agreement (the “New Agreement”), and the consideration
herein stated, (1) you and National Technical Systems, Inc. have mutually agreed
to terminate the 2001 Agreement, and (2) you and the Company have agreed to
continue your employment with the Company pursuant to this New Agreement.

Accordingly, in consideration of the mutual promises herein contained, Company
and you agree as follows.

I.

Effective Date and Term.

The New Agreement will be effective and binding upon signature of all parties
(the “Effective Date”). The term of employment under the New Agreement (the
“Term”) shall commence on May 1, 2006 (the “Commencement Date”) and will
terminate on December 31, 2009. On the Effective Date, this New Agreement shall
supersede and release the letter agreement entered into September 24, 2001,
setting forth the terms of your employment from and after that date (the “2001
Agreement”); except that, if this New Agreement is executed and becomes
effective before the Commencement Date, then your compensation and benefits for
the period between the Effective Date and Commencement Date shall be as set
forth in the 2001 Agreement.

II.

Duties and Titles.

 

A.

Board Positions. You shall remain Vice Chairman and Board Member of NTS, Inc.
through the June 2006 Shareholders meeting, at which time you voluntarily

 

1

 


--------------------------------------------------------------------------------

 

shall resign from the Board. Although you will not be a Board member after June
2006, you agree, if requested by the Chairman or CEO, to attend Board meetings
and/or senior level meetings to provide advice and guidance on certain matters.
Further, you agree that for the Term you shall, if requested, continue to serve
as a director on the Board of any subsidiaries of National Technical Systems,
Inc. as requested by the CEO.

 

B.

Chief Information Officer. You shall serve in the capacity of, and have the
title, Chief Information Officer of the Company; provided however that nothing
shall prevent the CEO from eliminating the position of CIO or replacing you in
such position at the discretion of the CEO. If the CEO identifies a candidate to
replace you as CIO, then after the replacement is identified such candidate will
serve as Vice–CIO for one year, after which time you will relinquish the
position and serve as an advisor to the new CIO for the remainder of the Term
continuing with the salary and benefits set forth herein.

 

C.

XXCAL Japan/Asia Operations. You shall serve as Chairman of the Board and CEO of
XXCAL, and will be responsible for supervising the Company’s participation in
XXCAL Japan, including traveling to Japan as you deem necessary. You shall also
continue to support Osman Sakr in executing the technology transfer strategy
currently underway in Japan, Taiwan and China. Nothing herein shall prevent the
CEO from restructuring the Company or any of its subsidiaries and eliminating
these positions if deemed appropriate in the CEO’s discretion, provided,
however, that the elimination of one or more of these positions shall not affect
the Company’s financial obligations to you under this New Agreement.

 

D.

Senior Management Team. Throughout the term of the New Agreement, you will be
considered a part of the Senior Management Team, as the term currently is used
in practice. This does not mean that all benefits will be equal with other
members of the Senior Management Team. Your benefits will be determined as set
forth in this New Agreement. It is anticipated that, after you vacate your
National Technical Systems, Inc. Board position at the June, 2006, Shareholders
meeting, you no longer will be considered an “executive officer” of National
Technical Systems, Inc. for purposes of SEC rules.

 

E.

Exclusivity/Time Commitment. While you will be considered a “full time”
employee, you will not be required to devote all of your available professional
time to these duties, but it is expected that you shall devote such time as
reasonably necessary to adequately perform the duties assigned. It is expected
that the amount of time committed to your services will gradually reduce over
time, with greater time demands during the first year of the Term, reducing
significantly in later years. Because the parties understand that your services
are non-exclusive, you can perform services for other companies, provided such
companies are not competitive with the Company, and your services to such other
companies do not interfere the performance of your duties to the Company. You
shall inform the CEO of any and all outside work you perform, including the name
of the Company(ies) for which you perform such work. In the event that

 

2

 


--------------------------------------------------------------------------------

 

you and the Company have a disagreement concerning whether any outside work is
“competitive” with the Company, then the Company and you shall negotiate in good
faith to resolve the dispute. If you and the Company are not able to resolve the
dispute, then the matter shall be submitted to binding mediation before a
mediator who works in the Los Angeles area.

 

F.

Duties Subject to CEO. For purposes of this New Agreement, you shall report to
the CEO. During the term of this New Agreement, you will, to the best of your
ability and skill, render personal services in the performance of such tasks as
may be assigned by Company. Nothing herein shall prevent the CEO from
restructuring the company or any of its subsidiaries and/or eliminating any of
the positions held by you if deemed appropriate in the CEO’s discretion,
provided, however, that the elimination of one or more of these positions shall
not affect the Company’s financial obligations to you under this New Agreement.

III.

Compensation.

 

 

A.

Base Salary.

 

 

1)

Commencement – April 30, 2007:

$110,000 annually

 

2)

May 1, 2007 – April 30, 2008:

$100,000 annually

 

3)

May 1, 2008 – April 30, 2009:

$ 80,000 annually

 

4)

May 1, 2009 – Dec. 31, 2009:

$ 60,000 annually

B.            Annual Bonus Potential. You will be eligible to receive bonuses
based on the Company’s overall financial performance for Fiscal Years 2007, 2008
and 2009. The bonus shall be based upon criteria used for evaluating other
senior managers whose bonus is measured by overall Company performance. If the
Company achieves “target” (as such term is defined in executive bonus plans
consistent with past practice) you shall receive a bonus equal to 12.5% of your
annualized base salary (which for purposes of computing this bonus shall be
deemed to be $110,000 for the term of this New Agreement), and you shall be
entitled to receive this bonus payment even if the Company elects to eliminate
any or all of your positions as set forth in this New Agreement. The CEO will
also consider awarding you an additional discretionary bonus if the Company
substantially exceeds its performance targets, and in such case will give
special consideration to the performance of Japan.

IV.

Benefits.

Throughout the term, so long as you are eligible and such benefits are offered
by the Company to its employees, you shall be entitled to the following
benefits.

A.           Health Insurance. You shall be eligible to participate in any
health insurance benefit generally available to senior executives.

B.            Life Insurance. You already have in place certain life insurance
policies. Such life insurance policies will be treated as follows:

1.             Company Policies. With respect to the “company owned” whole life
insurance policies described on Schedule 1 to this New Agreement (the “Company
Policies”), since these

 

3

 


--------------------------------------------------------------------------------

 

policies are self funding, the Company will not be required to make any
out-of-pocket premium payments for the Company Policies. When your employment
with the Company terminates, ownership of the Company Policies (or in the case
of your death during the Term, any proceeds under said policies received by the
Company) will be immediately transferred to you (or to your estate in the event
of your death) at no cost.

2.            Personal Policies. In addition to the Company Policies, you have
other life insurance policies (“Personal Policies”) under which your wife is the
beneficiary. (These policies are described on Schedule 2 to this New Agreement).
The Company has been paying premiums on these policies on your behalf. The
Company will continue paying the premiums (up to a maximum of $35,000 per year)
on each of the Personal Policies until the earlier of termination of your
employment or such time as any such Personal Policy becomes self-funding, at
which time the Company shall have no further obligation to pay such premiums.

C.           Auto Allowance and Expenses. The Company shall continue your
current Auto Allowance and Expense Plan ($1,250/month plus expenses) for the
duration of this New Agreement. An auto allowance and expense benefit that is
limited to the CEO and/or Chairman and/or certain retired executives with
specifically negotiated benefits, will not be considered “applicable to a group
or class of senior managers.”

D.           Club Membership. Company will pay for one club membership up to
$800/month so that you will have available to you a club to utilize for Company
business purposes.

E.            Medical Reimbursement. The Company shall continue your current
Medical Expense Reimbursement Plan for the duration of this New Agreement. A
Medical Expense Reimbursement benefit that is limited to the CEO and/or Chairman
and/or certain retired executives with specifically negotiated benefits, will
not be considered “applicable to any group or class of executives.”

F.            Long Term Care Insurance. Company shall continue to pay the
premiums for your Long Term Care insurance policy for the duration of this New
Agreement.

V.

General Release.

In consideration for the obligations of Company incurred in connection with this
New Agreement, you agree to enter into the Mutual General Release attached
hereto. Such release shall be executed and delivered concurrently with the
execution of this New Agreement. The Mutual General Release Agreement attached
hereto is incorporated herein by reference and made a part hereof, as if fully
set forth herein. Execution of the General Release Agreement, without
revocation, is a material term of, and consideration for the Company entering
into this New Agreement on the terms and conditions set forth herein. If you
revoke the Mutual General Release Agreement after executing same, this New
Agreement automatically will be revoked, and will be null and void for a failure
of consideration.

VI.

Change of Control.

If, at any time during the first twenty-four (24) months after the Effective
Date of this Agreement, a tender offer is made by, or an agreement is entered
into with, any third party entity

 

4

 


--------------------------------------------------------------------------------

 

to acquire National Technical Systems, Inc. common stock and such tender or
agreement results in the acquirer acquiring more than 50% of the shares of
National Technical Systems, Inc. at a cash price of more than $6.00 per share
(hereinafter referred to as a “Change of Control”), then you shall be entitled
to unilaterally terminate this New Agreement and you shall receive compensation
as set forth below. The amount of compensation due to you in the event you elect
to terminate this Agreement following a Change of Control as defined above,
shall be (a) a lump sum amount equal to the value of all compensation and
benefits remaining to be paid under this Agreement from the date of the closing
of such change of control through the end of the term of this New Agreement,
plus (b) an amount equal to twice the annual average cash compensation (salary
and bonus) paid to you for the fiscal years ending in 2004, 2005 and 2006.
Payment of any compensation under this paragraph will be made 10 days after the
close of the transaction whereby a Change of Control occurs.

VII.

Additional Terms.

A.           Indemnification. The Indemnification Agreement between Hoffman and
NTS Inc. dated April 20, 2004, and clarified on March 28, 2006 is hereby
affirmed.

 

B.

Termination Prior to Expiration of Term.

1)            Death, Voluntary Resignation, Permanent Disability, or Cause. Your
employment will terminate immediately upon your death, permanent disability (as
herein defined) or resignation, or if the Company terminates you “for cause,”
(as herein defined). Except as herein provided, in such case all compensation
and benefits shall cease upon termination. The term “permanent disability” shall
mean that you are unable to perform your material duties hereunder for a period
of six (6) consecutive months. The term “Cause” shall be defined to mean: (A)
your material breach of this New Agreement which is not cured fully within
fifteen (15) business days after written notice to you identifying such breach,
provided, that such fifteen (15) day period shall be extended an additional
fifteen (15) business days where such breach is not reasonably susceptible of
cure within (15) days and you have undertaken efforts to cure such breach;
(B) your conviction of or plea of no contest to any crime committed, that has a
direct and material effect on the business of the Company; (C) your willful
failure or refusal to perform your material duties hereunder, unless such
failure or refusal is in respect to an instruction to engage in behavior which
you believe to be illegal, unethical or not in the best interest of the Company;
of (D) your recklessness or gross negligence in the performance of your duties
that has a material and adverse affect upon the business of the Company and
which has not been cured within the time periods set forth above.

2)            In the event your employment with the Company terminates other
than as set forth in 1) above, you shall be entitled to receive the full
compensation and benefits (or the dollar equivalent of any benefits (or the
dollar equivalent of any benefits that are not able to continue following
termination) set forth herein for the remainder of the Term.

VIII.

General Provisions.

 

5

 


--------------------------------------------------------------------------------

 

 

a)

Further Actions and Assurances. Each party agrees that upon the request of the
other it will, from time to time, do any and all such acts and things as may be
reasonably required, to carry out the obligations of such party hereunder.

 

b)

Headings and Captions. The subject headings of the paragraphs of this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of the provisions of this New Agreement.

 

c)

Company Policies. Your employment shall be subject to all policies generally
applicable to senior employees, including travel and expense reimbursement
policies, and policies regarding protection and non-disclosure of confidential
and proprietary information.

 

d)

Disputes. Any dispute regarding any aspect of this New Agreement or any act
which allegedly has or would violate any provision of this New Agreement will be
submitted to arbitration in Los Angeles County, California, before an
experienced employment arbitrator licensed to practice law in California. Such
arbitration shall be conducted in accordance with the rules of the then-current
Model Employment Arbitration Procedures of the American Arbitration Association
(“AAA”) and shall be the exclusive remedy for such claim or dispute. Such
arbitration shall be completed no later than 180 days after the service of a
request to arbitrate by either party. By agreeing to this provision, the parties
acknowledge and agree that each is waiving its/his right to a jury trial of any
claims. Should you or the Company hereafter institute any legal action or
administrative proceeding against the other with respect to any claim waived by
this New Agreement, or pursue any dispute or matter covered by this paragraph by
any method other than said arbitration, the responding party shall be entitled
to recover from him/it all damages, costs, expenses, and attorneys’ fees
incurred as a result of such action.

 

e)

Security Requirements. To the extent that this New Agreement involves access to
security information, the applicable contract security provisions in effect on
the date of this New Agreement are hereby incorporated into this New Agreement,
and made a part hereof.

 

f)

Notices. Unless otherwise notified in writing, each party shall send any notices
required under this New Agreement to the other party by certified mail,
return-receipt requested overnight courier or personal delivery, at the
addresses shown below:

YOU:

Marvin Hoffman
128 Ketch Mall
Marina del Rey, CA 90292

 

 

6

 


--------------------------------------------------------------------------------

 

COMPANY:

National Technical Systems
Attention : Cynthia R. Maher, Corporate Counsel
24007 Ventura Blvd., Suite 200
Calabasas, CA 91302

 

 

g)

Entire Agreement. This New Agreement and the attached General Release Agreement
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings of the parties in connection therewith. No supplement,
modification or amendment of this New Agreement shall be binding unless it is
set forth in a writing stating that it is intended to modify or amend this New
Agreement and is executed by the parties hereto. No waiver of any of the
provisions of this New Agreement shall be deemed, or shall constitute, a waiver
of any other provision hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver and no waiver shall be binding unless executed in
writing by the party making the waiver.

 

h)

Assignment. This New Agreement shall be binding upon, and shall inure to the
benefit of, the parties to it and their respective heirs, legal representatives,
successors, and assigns.

 

i)

Binding Effect. Nothing in this New Agreement, whether expressed or implied, is
intended to confer upon any person other than the parties hereto and their
respective successors and assigns, any rights or remedies under or by reason of
this New Agreement, nor is anything in this New Agreement intended to relieve or
discharge the liability of any other entity to either party hereto, nor shall
any provision hereof give any entity any right of subrogation against, or action
against any party to this New Agreement.

 

j)

Counterparts. This New Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

k)

Governing Law. This New Agreement shall be construed in accordance with, and
governed by, the laws of the State of California, without regard to conflicts of
law rules. You acknowledge that you currently reside in California and agree to
retain jurisdiction in California even if you decide to reside outside
California.

 

l)

Venue. Any suit to enforce any part of this New Agreement must be brought in a
California court of competent jurisdiction in the County of Los Angeles, State
of California. You hereby consent to the jurisdiction of such Courts, even if
you do not reside in California at the time such action is commenced.

 

7

 


--------------------------------------------------------------------------------

 

 

 

 

m)

Severability. The invalidity, in whole or in part, of any provision of this New
Agreement shall not affect the validity or enforceability of any other of its
provisions.

 

NTS Technical Systems,
a California corporation

By:       /s/ William C. McGinnis                              
                           William C. McGinnis

Its:        Chief Executive Officer

Dated: May 8, 2006

 

The above terms and conditions are agreed to and accepted.

 

Dated: May 5, 2006

By:        /s/ Marvin Hoffman                                    
                              Marvin Hoffman

 

The undersigned agrees to the termination of the 2001 Agreement.

 

National Technical Systems, Inc.
a California corporation

By:       /s/ William C. McGinnis                              
                      William C. McGinnis
Its:                Chief Executive Officer
Dated:          May 8, 2006

 

 

 

8

 


--------------------------------------------------------------------------------

 


SCHEDULE 1 - COMPANY POLICIES

Insurance Co. Policy # Policy
Date Policy
Type Insured Beneficiary   NML 10-573-446 2/14/1988 90 Life Marvin Hoffman XXCAL
NML 9-385-851 10/15/1984 EOL Marvin Hoffman XXCAL NML 8-154-833B 8/11/1980
Ordinary Life Marvin Hoffman XXCAL Manhat 748-333 8/10/1981 Whole Life Marvin
Hoffman XXCAL Manulife 4-056-250 1/26/1987 Premier Plus Marvin Hoffman XXCAL

NML = Northwestern Mutual Life


SCHEDULE 2 - PERSONAL POLICIES

Insurance Co. Policy # Policy
Date Policy
Type Insured Beneficiary   NML 14-224-996 05/14/1997 ECL Marvin Hoffman Marni
Hoffman NML 14-166-567 12/25/1994 90 Life Marvin Hoffman Marni Hoffman NML
14-166-565 09/14/1994 90 Life Marvin Hoffman Marni Hoffman NML 14-166-559
09/14/1994 Adj Comp Life Marvin Hoffman Marni Hoffman

NML = Northwestern Mutual Life

 

 

9

 


--------------------------------------------------------------------------------

 